Citation Nr: 1034392	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia
 
 
THE ISSUES
 
1.  Entitlement to rating in excess of 10 percent for residuals 
of a right shoulder dislocation, prior to August 10, 2004.
 
2.  Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder dislocation, from August 10, 2004 to December 
7, 2004.
 
3.  Entitlement to rating in excess of 20 percent for residuals 
of a right shoulder dislocation from April 1, 2005.
 
4.  Entitlement to a total rating based on individual 
unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans 
Services
 
 


WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1986 to February 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which in pertinent part, granted a 10 percent disability rating 
for residuals of a right shoulder dislocation, effective October 
20, 2003 and denied entitlement to a total rating based on 
individual unemployability.  The Veteran appealed both decisions.
 
In January 2005, the RO granted a temporary 100 percent 
disability evaluation for the right shoulder, effective December 
8, 2004, following the Veteran's right shoulder surgery in 
December 2004.   Effective March 1, 2005, the 10 percent rating 
for the right shoulder was restored.  
 
In a March 2005 rating decision, the RO extended the temporary 
100 percent disability rating for the right shoulder to March 31, 
2005.  It then assigned a 20 percent rating for the right 
shoulder, effective April 1, 2005.  
 
In a June 2005 Decision Review Officer Decision it was determined 
that the 20 percent evaluation for the right shoulder disorder 
was effective from August 10, 2004. 

The Veteran testified at a November 2007 travel Board hearing.
 
The Board remanded the case in January 2008 and May 2009 for 
further appellate development.  
 
The issues of entitlement to a temporary total disability 
evaluation for residuals of right shoulder surgery in 
December 2008; entitlement to service connection for 
tinnitus; and entitlement to a compensable rating for 
bilateral hearing loss have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to a total rating based on individual 
unemployability is remanded to the Appeals Management Center for 
further development as outlined below.
 
 
FINDINGS OF FACT
 
1.  Prior to August 10, 2004, the Veteran's right shoulder 
disorder was not manifested by motion of the right arm limited to 
shoulder level.
 
2.  From August 10, 2004 to December 7, 2008, the Veteran's right 
shoulder disorder was not manifested by motion of the right arm 
limited to midway between side and shoulder level.
 
3.  From April 1, 2005 to November 11, 2009, the Veteran's right 
shoulder disorder was not manifested by motion of the right arm 
limited to midway between side and shoulder level. 
 
4.  Beginning November 12, 2009, the Veteran's right shoulder 
disorder is manifested by motion of the right arm limited to 
midway between side and shoulder level, but not by favorable 
ankylosis.
CONCLUSIONS OF LAW
 
1.  Prior to August 10, 2004, the criteria for an evaluation in 
excess of 10 percent for residuals of a right shoulder 
dislocation were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5200-5203 (2009).
 
2.  From August 10, 2004 to December 7, 2004, the criteria for an 
evaluation in excess of 20 percent for residuals of a right 
shoulder dislocation were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 
5200-5203.
 
3.  From April 1, 2005 to November 11, 2009, the criteria for an 
evaluation in excess of 20 percent for residuals of a right 
shoulder dislocation were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 
5200-5203.
  
4.  Beginning November 12, 2009, the criteria for an increased 
evaluation to 30 percent, but no higher evaluation, for residuals 
of a right shoulder dislocation, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Code 5200-5203.
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  
 
The Board finds that in this case the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A have been met.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the Veteran in January 2004, June 2004, 
April 2006, April 2008 and September 2009 correspondence of the 
information and evidence needed to substantiate and complete his 
claims of entitlement to an increased rating for the right 
shoulder disability to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  He was provided notice of how 
effective dates are determined in April 2008 and September 2009 
correspondence.  The claims were readjudicated in a May 2010 
supplemental statement of the case.   
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. 
§ 3.159(c).
 
Increased Ratings for Right Shoulder
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right shoulder disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.
 
Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.
 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Rating factors for a musculoskeletal disorder include 
functional loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
 
The Veteran contends that his right shoulder disorder is more 
severe than the current 20 percent disability rating.
 
Historically, service connection for residuals of a right 
shoulder dislocation was established in a January 1987 rating 
decision, and a noncompensable rating was assigned under 
Diagnostic Code 5203.
 
The Veteran's current claim for an increased rating for this 
disorder was received in October 2003.  
 
By a March 2004 rating decision, the RO assigned a 10 percent 
disability rating for the right shoulder disorder under 
Diagnostic Codes 5203-5010, effective October 20, 2003.  In 
January 2005, the RO granted a temporary 100 percent disability 
evaluation for the right shoulder, effective December 8, 2004, 
following the Veteran's right shoulder surgery in December 2004.  
Effective, March 1, 2005, the 10 percent rating for the right 
shoulder was restored.  
 
In a March 2005 rating decision, the RO extended the temporary 
100 percent disability rating for the right shoulder to March 31, 
2005. It then assigned a 20 percent evaluation, effective April 
1, 2005.  The disorder was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203-5201.  
 
In a June 2005 Decision Review Officer Decision it was determined 
that the 20 percent evaluation for the right shoulder disorder 
was effective from August 10, 2004 (based on findings from an 
August 10, 2004 VA examination).
 
Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5030, 5010.  The criteria for rating traumatic 
arthritis under Diagnostic Code 5010 direct that the evaluation 
of arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.
 
Because the Veteran is right hand dominant his right shoulder 
disability is evaluated as involving his major joint.  
 
Under Diagnostic Code Diagnostic Code 5200, ankylosis of the 
scapulohumeral joint warrants a 30 percent evaluation for 
favorable ankylosis.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides a 20 percent rating when arm motion 
is limited to shoulder level, a 30 percent rating when arm motion 
is limited to midway between the side and shoulder, and a 40 
percent rating when arm motion is limited to 25 degrees from the 
side.  Id.
 
The normal range of motion of the shoulder is flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees, external rotation 
from 0 to 90 degrees, and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2009).  In determining 
whether the appellant has limitation of motion to shoulder level, 
it is necessary to consider reports of forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 
(2003).   
 
Under Diagnostic Code 5202, recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements warrants a 30 percent evaluation.  Fibrous union of 
the humerus warrants a 50 percent evaluation.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5203 provides ratings for other impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder and 
10 percent for the minor shoulder; nonunion of the clavicle or 
scapula with loose movement is rated as 20 percent for the major 
shoulder and 20 percent for the minor shoulder.  Dislocation of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Diagnostic Code 5203 provides an alternative rating 
based on impairment of function of the contiguous joint.  Id.  

The words "slight", "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.
 
At a March 2004 VA (QTC) examination the Veteran complained of a 
constant limited range of right shoulder motion.  The disorder 
did not cause incapacitation, and the appellant did not have any 
prosthetic joint implants.  His functional impairment was an 
inability to perform duties without experiencing pain.  The right 
shoulder's general appearance was within normal limits.  Right 
shoulder flexion was to 150 degrees with pain at 150 degrees.  
Abduction was to 150 degrees with pain at 150 degrees.  External 
and internal rotation were to 90 degrees.  Right shoulder motion 
was limited by pain, weakness, lack of endurance, with pain 
having the major functional impact.  Right shoulder motion was 
not limited by fatigue and incoordination.  Right shoulder x-ray 
findings were within normal limits.  There was a question of mild 
osteophytosis at the humeral head.  The diagnosis was right 
shoulder strain, status post dislocation.  Examination did not 
reveal evidence of dislocation; however, there was a limited 
range of motion. 
 
At an August 10, 2004 (QTC) examination the Veteran complained of 
pain and of a popping feeling in the right shoulder.  He 
indicated that the condition did not cause incapacitation.  He 
did not have any prosthetic joint implants.  He described an 
inability to pull, lift or raise his arm for very long.  He 
asserted that the disorder resulted in five days of lost work per 
month.  The shoulder's appearance was within normal limits on the 
right side.  Right shoulder flexion was to 120 degrees with pain 
at 90 degrees.  Abduction was to 130 degrees with pain at 90 
degrees.  External rotation was to 80 degrees with pain at 80 
degrees.  Internal rotation was to 75 degrees with pain at 75 
degrees.  Right shoulder motion was additionally limited by pain, 
and pain was the major functional impact.  Range of motion of the 
right was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  X-ray findings were within normal 
limits.  The examiner commented that the Veteran's right arm 
disorder caused an inability to do any lifting, pulling or 
pushing. 
 
At a February 2005 VA (QTC) examination the Veteran reported 
right shoulder pain with a "tickling feeling" (sic) in his arms 
and fingers.  He claimed that he had incapacitating episodes 
yearly which lasted for 90 days.  The Veteran was noted to have 
undergone right shoulder surgery in December 2004.  The appellant 
reported that he was unable to raise his arm.  Physical 
examination revealed the shoulder joint's general appearance to 
be within normal limits.  Flexion, abduction, and external 
rotation were to 90 degrees with pain at 90 degrees.  Internal 
rotation was to 80 degrees with pain at 80 degrees.  Range of 
motion was additionally limited by the repetitive use.  Range of 
motion was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.   X-ray findings were within normal 
limits.  The diagnosis was status post right shoulder arthroscopy 
due to suprapinatus tear with residuals of decreased sensation 
and decreased motor strength of the right upper extremity.  The 
disorder caused an inability to lift his arm or carry objects.
 
A December 2005 VA right shoulder x-ray revealed postsurgical 
changes suggestive of an interval subacromial decompression; 
moderate supraspinatus tendonitis and mild to moderate right 
glenohumeral osteoarthritis. 
 
In a November 2007 letter, a VA physician reported that the 
Veteran continued to have pain in his right shoulder which 
required medication.
 
The Veteran testified at a November 2007 hearing that his 
service-connected right shoulder disability had become worse 
since he was examined in February 2005.  In light of the 
Veteran's testimony, the Board remanded the claim in January 2008 
for further VA examination.
 
Medical treatment reports from Atlanta Orthopedics showed that 
Veteran underwent a right shoulder arthroscopy in September 2008.
 
Two months following his surgery, the Veteran underwent a VA 
examination in November 2008.  He complained of chronic daily 
right shoulder pain.  Right shoulder abduction was to 100 degrees 
with pain from 95 to 100 degrees.  Flexion was to 90 degrees with 
pain at 90 degrees.  Extension was to 60 degrees with pain at 60 
degrees.  Internal rotation was to 50 degrees with pain at 50 
degrees.  External rotation was to 60 degrees with pain from 55 
to 60 degrees.  The examiner noted that the Veteran had lost 
significant abduction and flexion.  Extension was normal and 
complete and rotations were at the lower end of normal.  These 
motions were repeated three times and in their mid range were 
pain free, however, at the end of their range, he complained of 
pain.  There was no weakness, fatigue or incoordination with the 
three repeated testing.  Hence, there was no additional 
limitation of motion due to pain with repetitions.  
 
The examiner was not able to address the Veteran's functional 
ability status at the time of the examination since he was only 
two months postoperative.  He stated that the Veteran should be 
reexamined in approximately 10 months (one year after his 
surgery).  Meanwhile, the examiner felt that the Veteran was 
progressing nicely from the surgery to achieve 90 degrees of 
active abduction and over 45 degrees of internal and external 
rotation at the present time.  He stated that this amount of 
movement should allow for sedentary occupations.
 
The Board remanded the claim in May 2009 for a VA examination to 
be conducted after September 10, 2009.
 
The Veteran underwent a VA examination of his right shoulder on 
November 12, 2009.  Regarding activities of daily living, the 
Veteran could dress and undress; however, he had difficulty 
putting on his shirt because of his right shoulder.   He could 
handle eating and toilet activities without any problem, but 
could lift almost nothing with his right arm.  The Veteran 
related that since his last surgery, he has had the same symptoms 
of shoulder pain, popping, numbness and weakness.  Thus, the 
Veteran felt that the shoulder surgery had not been beneficial.   
The pain was described as being on top of the shoulder without 
radiation.  Aggravating factors reportedly were anything that 
stressed the shoulder.  There was no evidence of flare-ups of the 
shoulder.  Current treatment consisted of hydrocodone and some 
narcotic type pain medication.  The Veteran also was undergoing 
some occupational therapy and he did some isometric exercises.  
He did not use a brace or any other support.
 
The examiner opined that the appellant's neck discomfort did not 
seem to be connected to the shoulder disorder.  Likewise, the 
examiner noted that the Veteran had a separate disorder, namely 
carpal tunnel syndrome. 
 
Physical examination revealed that the right shoulder drooped a 
bit, and there was deltoid wasting as well as some trapezius 
wasting.  His arthroscopic scars were well healed, nontender, 
mobile and nonkeloidal.   There was 5/5 power in the deltoid 
muscle; however, the right deltoid was weaker than the left and 
on stressing it, the Veteran did complain of shoulder pain.  
Abduction was to 90 degrees with pain throughout motion.  Flexion 
was to 90 degrees.  Internal rotation was to 45 degrees, with no 
pain on motion.  External rotation was to 0 degrees with pain on 
motion.  Extension was to 40 degrees with no pain on motion.  The 
movements were done three times and there was no evidence of 
instability or incoordination or fatigue; however, there was some 
weakness associated with abduction and this was probably due to 
pain.  There was no additional loss of motion due to pain and 
weakness with repeated motions.  The diagnosis was right shoulder 
rotator cuff tendinitis.  The examiner noted that the Veteran had 
undergone two operations and now had a moderate to severe joint 
disability.  It was noted that following the second surgery, the 
Veteran experienced an increase in pain and symptomatology.  
There was no evidence of flare-ups but from time to time, he did 
have increased shoulder pain when the joint was stressed.
 
In a December 2009 addendum, the examiner noted that right 
shoulder x-rays revealed mild to moderate degenerative joint 
disease of the glenohumeral joint with distal dissection of the 
right clavicular at the acromioclavicular joint.  
 
In a separate December 2009 addendum, the examiner stated that he 
reviewed all of the Veteran's claims folders and confirmed his 
diagnosis of right shoulder rotator cuff tendonitis with 
dislocation with moderate to severe disability.
 


Prior to August 10, 2004
 
Based on the foregoing evidence, the Board finds that the Veteran 
is not entitled to a rating in excess of 10 percent for his right 
shoulder disability prior to August 10, 2004.  At a VA 
examination in March 2004, the Veteran reported constant pain in 
right shoulder; however, both flexion and abduction of the right 
shoulder were to 150 degrees.  The Veteran was able to raise his 
right arm above shoulder level, albeit with pain.  Hence, he is 
not entitled to a higher rating under Diagnostic Codes 5200 or 
5201.  Additionally, there was no evidence of any malunion, 
dislocation at the scapulohumeral joint, fibrous union, nonunion, 
or loss of head of the humerus, such that a rating would be 
warranted under Diagnostic Code 5202.  There was also no evidence 
of impairment of the clavicle or scapula to warrant a rating 
under Diagnostic Code 5203.
 
From August 10, 2004 to December 7, 2004
 
Findings from an August 2004 VA examination showed flexion of the 
right shoulder was to 120 degrees with pain at 90 degrees and 
abduction was to 130 degrees with pain at 90 degrees.  This does 
not warrant a rating higher than 20 percent under Diagnostic Code 
5201.
 
The other diagnostic codes addressing the shoulder that allow for 
a rating higher than 20 percent do not apply.  The medical 
evidence does not show ankylosis of the scapulohumeral 
articulation under Diagnostic Code 5200.  
 
The medical evidence does not show malunion of the humerus or any 
present recurrent dislocation at the scapulohumeral joint with 
frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.
 
As the Veteran already holds a 20 percent evaluation for his 
right shoulder disability, a higher evaluation under Diagnostic 
Code 5203 is not available.  
 


From April 1, 2005 
 
The Veteran underwent a second surgery for his right shoulder in 
September 2008.  Thereafter, the Veteran was seen for a VA 
examination in November 2008 which revealed abduction to 100 
degrees with pain from 95 to 100 degrees, and flexion to 90 
degrees with pain at 90 degrees.  Internal rotation was to 50 
degrees and external rotation was to 60 degrees.  The Veteran 
continued to report ongoing pain and that his range of right 
shoulder motion was limited.  Still, the criteria for an 
evaluation greater than 20 percent were not met or more nearly 
approximated.  The examiner, however, was not able to determine 
the Veteran's disability status at the time of the examination 
since he was only two months postoperative.  
 
Accordingly, the Veteran underwent a VA examination on November 
12, 2009 and findings from that examination indicate that the 
right shoulder disability had increased in severity.  The Veteran 
reported that he basically could not lift anything with his arm.  
Abduction was to 90 degrees with pain throughout the range of 
motion.  Flexion was to 90 degrees.  Internal rotation was to 45 
degrees, and external rotation was to 0 degrees with pain on 
motion.  The examiner noted weakness associated with the 
abduction.  The examiner noted that the Veteran had undergone two 
operations and now he had moderate to severe disability in the 
joint.  The Veteran experienced increased right shoulder pain and 
symptomatology.  In light of the foregoing, the Board concludes, 
after resolving reasonable doubt in the Veteran's favor, that the 
evidence is in equipoise as to whether motion of the right 
shoulder was limited to a point midway between his side and 
shoulder level, so as to warrant a 30 percent evaluation under 
Diagnostic Code 5201 from November 12, 2009.  There is no 
objective, credible evidence that right shoulder motion is 
limited to 25 degrees from the side. even when considering the 
impact of pain.
 
Further, the Veteran has not never been diagnosed with 
scapulohumeral articulation ankylosis; or dislocation, fibrous 
union, nonunion, or loss of head of the humerus, to gain an 
increased rating of 30 percent or greater for his right shoulder 
disability under Diagnostic Codes 5200 and 5202; thus, these 
codes do not apply. Diagnostic Code 5203 also does not apply 
because the maximum rating under that code is 20 percent 
disabling.
 
The Board has considered the functional impairment which can be 
attributed to pain and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-
98 (Aug. 14, 1998).  In this case, higher evaluations prior to 
November 12, 2009 are not warranted on the basis of additional 
functional loss due to pain and weakness.  The Veteran's reports 
of pain and weakness are contemplated in the assigned 30 percent 
rating from November 12, 2009.
 
Entitlement to an extra-schedular evaluation under 38 C.F.R. § 
3.321 has been also considered. Significantly, however, the 
impairment associated with the right shoulder disability is 
adequately considered by the diagnostic codes applied.  The 
schedular criteria for rating shoulder disorders specifically 
contemplates the pathology presented by the appellant.  Thus, the 
evidence does not present such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disabilities are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to a disability rating in excess of 10 percent for 
residuals of a right shoulder dislocation is denied for the 
period prior to August 10, 2004.
 
Entitlement to a disability rating in excess of 20 percent for 
residuals of a right shoulder dislocation is denied from August 
10, 2004 to December 7, 2004.
 
Entitlement to a disability rating in excess of 20 percent for 
residuals of a right shoulder dislocation is denied from April 1, 
2005 to November 11, 2009.
 
Entitlement to disability rating of 30 percent for residuals of a 
right shoulder dislocation is granted from November 12, 2009, 
subject to the law and regulations applicable to the payment of 
monetary benefits.


REMAND
 
As noted above, the appellant has raised the issue of entitlement 
to service connection for tinnitus.  If service connection for 
tinnitus is granted the rating assigned may play a role in 
determining whether he warrants a total disability evaluation 
based on individual unemployability.  Hence, these issues are 
inextricably intertwined. 
 
Therefore, this case is REMANDED for the following action:
1.  After completing any necessary 
development to include compliance with the 
Veterans Claims Assistance Act of 2000, the 
RO shall adjudicate the appellant's 
entitlement to service connection for 
tinnitus.  The Veteran is hereby notified 
that the Board may not exercise appellate 
jurisdiction over any appeal that is not 
perfected.  
2.  Thereafter, the RO must readjudicate 
the claim of entitlement to a total 
disability evaluation based on individual 
unemployability.  If the claim remains 
denied, the RO must issue a supplemental 
statement of the case, and return the case 
to the Board in accordance with applicable 
laws and regulations.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


